                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

WADE STEVEN GARDNER, ET AL.,

     Plaintiffs,

v.                              Case No. 8:18-cv-2843-T-33JSS

WILLIAM MUTZ, ET AL.,

     Defendants.
______________________________/
                              ORDER
     This matter comes before the Court upon consideration of

Plaintiffs Wade Steven Gardner, Mary Joyce Stevens, Randy

Whittaker, Phil Walters, Ken Daniel, and Veterans Monuments

of America, Inc.’s Motion for Temporary Restraining Order and

Preliminary Injunction (Doc. # 3), filed on November 20, 2018.

For the reasons that follow, the Motion is denied to the

extent it seeks a temporary restraining order but is referred

to Magistrate Judge Julie S. Sneed to the extent it seeks a

preliminary injunction.

I.   Background

     On November 20, 2018, Plaintiffs initiated this action

against Defendants William Mutz, Tony Delgado, Don Selvage,

Justin Troller, Phillip Walker, Antonio Padilla, and Kenneth

Detzner — all of whom are involved in the City of Lakeland’s




                                1
government in various roles, such as City Commissioner, City

manager, or Mayor. (Doc. # 1).

      This     action    concerns      a    memorial     —   a   “Cenotaph”    —

dedicated to Confederate soldiers who died during the Civil

War that stands in the City of Lakeland’s Munn Park. (Id. at

5-7). The memorial was erected by the United Daughters of the

Confederacy     (“UDC”)      with   approval       of    the     Lakeland    City

Commission in 1910. (Id. at 7). “The massive 26’ foot 2 1/2

story, approximately 14 ton Cenotaph, with base dimensions of

9’ by 9’ was dedicated on June 3 1910.” (Id.). The memorial

is engraved with the words “Confederate Dead,” as well as a

poem and images of Confederate flags. (Id. at 9).

      Over a century passed after the memorial was erected.

Although the memorial obtained landmark status, the City of

Lakeland began receiving complaints about the memorial. (Id.

at   14-15).    So,     on   December       4,   2017,   the     Lakeland    City

Commission voted at a Lakeland City Council meeting to “start

the process” of removing the memorial. (Id. at 15). Plaintiffs

maintain this vote was “a violation of the City’s own Historic

Preservation Ordinance.” (Id.). Then, “[o]n May 7, 2018 the

Lakeland City Commission voted to relocate the Cenotaph from

Historic Munn Park to another site out of the historic

district,    ‘provided       private       donations     paid    for   the   full


                                        2
costs.’” (Id.). In October of 2018, some Defendants voted to

remove the memorial using the City’s funds for installing red

light cameras. (Id. at 16). A Lakeland City Commission meeting

was scheduled for November 19, 2018, to discuss, among other

things, diversion of some funds from the red light camera

program to remove the memorial. (Id. at 17). The Complaint

does not contain allegations concerning the result of the

November 19 meeting.

     In the Complaint, Plaintiffs assert seven counts against

Defendants. (Id. at 22-29). They allege that Defendants have

violated the First and Fourteenth Amendments of the United

States Constitution by “deciding to remove the Cenotaph which

communicated minority political speech in a public forum.”

(Id. at 22). They seek a declaration that Defendants’ actions

violate their due process rights. (Id. at 26). Furthermore,

Plaintiffs assert claims that Defendants violated the City of

Lakeland’s   Historic   Preservation     Ordinance     and    Section

267.013, Florida Statutes, as well as violated the public

trust and breached a bailment agreement. (Id. at 24-29).

     Additionally,   Plaintiffs    now   seek   both   an    ex   parte

temporary restraining order and preliminary injunction to

prevent removal of the memorial. (Doc. # 3).




                               3
II.    Discussion

       A court may issue a temporary restraining order if the

movant establishes: “(1) a substantial likelihood of success

on the merits; (2) that irreparable injury will be suffered

if the relief is not granted; (3) that the threatened injury

outweighs the harm the relief would inflict on the non-movant;

and (4) that entry of the relief would serve the public

interest.” Schiavo ex rel. Schindler v. Schiavo, 403 F.3d

1223, 1225-26 (11th Cir. 2005). “The movant bears the burden

of    establishing   entitlement       to   a   temporary   restraining

order.” Edwards v. Cofield, No. 3:17-CV-321-WKW, 2017 WL

2255775, at *1 (M.D. Ala. May 18, 2017)(citing Parker v. State

Bd. of Pardons & Paroles, 275 F.3d 1032, 1034–35 (11th Cir.

2001)).

       “Before addressing whether [Plaintiffs have] met this

four-prong showing, however, the Court must first consider

whether [Plaintiffs have] shown adequate justification for

failing to give notice to [Defendants].” Emerging Vision,

Inc. v. Glachman, No. 10-80734-CIV, 2010 WL 3293346, at *3

(S.D. Fla. June 29, 2010), report and recommendation adopted,

No. 10-80734-CIV, 2010 WL 3293351 (S.D. Fla. Aug. 11, 2010).

A court may issue a temporary restraining order without notice

to the adverse parties or their attorneys only if:


                                   4
     (A) specific facts in an affidavit or a verified
     complaint   clearly   show   that   immediate   and
     irreparable injury, loss, or damage will result to
     the movant before the adverse party can be heard in
     opposition; and
     (B) the movant’s attorney certifies in writing any
     efforts made to give notice and the reasons why it
     should not be required.

Fed. R. Civ. P. 65(b)(1)(A) and (B).

     “To obtain ex parte relief, a party must strictly comply

with these requirements. They are not mere technicalities,

but establish minimum due process.” Emerging Vision, Inc.,

2010 WL 3293346, at *3 (citations and internal quotation marks

omitted). A plaintiff cannot evade the requirements of Rule

65(b)(1) and “obtain an ex parte restraining order by merely

pointing to the merits of its claims. Indeed, such an argument

would swallow Rule 65(b)(2)’s requirement that the court

consider not only the ‘need for the restraining order,’ but

also ‘the need for proceeding ex parte.’” Adobe Sys., Inc. v.

S.   Sun   Prod.,   Inc.,   187   F.R.D.   636,   641   (S.D.   Cal.

1999)(citations omitted).

     Here, counsel has merely provided an affidavit stating:

“The facts stated in the First Amended Original Complaint &

Application for Temporary Restraining Order are within my

personal knowledge and are true and correct. I have been

reading news articles, talking with witnesses, and reading



                                  5
statements made by the parties in this matter.” (Doc. # 3 at

6).   So,     counsel     has    not       truly    provided      a    certification

concerning any efforts made to give notice and why notice

should not be required. See Kazal v. Price, No. 8:17-cv-2945-

T-23AAS,      2017   WL     6270086,         at     *4    (M.D.       Fla.   Dec.   8,

2017)(denying motion for temporary restraining order in part

because “[t]he plaintiffs’ attorneys fail[ed] to submit an

affidavit certifying an effort to notify [the defendant]

about the motion and fail[ed] to explain the necessity for an

ex    parte    order”).     Plaintiffs’            “failure       to    provide     the

information required under Rule 65(b)(1)(B) is fatal to its

request for TRO without notice.” Living v. Merscorp Inc., No.

1:10-CV-3410-JEC-JFK, 2010 WL 11552958, at *3 (N.D. Ga. Oct.

26, 2010), report and recommendation adopted, No. 1:10-CV-

3410-JEC, 2010 WL 11553003 (N.D. Ga. Dec. 17, 2010)

       Even if the Court treated the assertions in the Motion

concerning       notice         as     a    sufficient        Rule       65(b)(1)(B)

certification, the Court is not convinced that Plaintiffs

have fulfilled the requirements of Rule 65(b)(1)(A). In the

Motion, Plaintiffs assert that this Court “should enter this

temporary restraining order without notice to [Defendants]

because       Plaintiffs        will       likely        suffer       immediate     and

irreparable injury, loss, or damage if the order is not


                                            6
granted before this Action can be heard and there is no less

drastic way to protect plaintiffs’ interests.” (Doc. # 3 at

5).    Yet,   they     present   no   evidence     that   Defendants     have

selected an impending date for the removal of the memorial.

Instead, they insist that “[t]he course of dealing in Florida

has often been to remove public Memorials without notice and

under    cover    of     darkness.”      (Id.).    They   emphasize     their

“belie[f] that [Defendants] will once again, following these

precedents, surreptitiously remove the [memorial] without

notice in the dead of night.” (Id.). But Plaintiffs fail to

cite actual examples of when such surreptitious removals of

monuments have occurred. They provide the Court with no reason

to    believe    that    Defendants    will   remove      the   fourteen-ton

memorial before an expedited hearing can be held on the

request for a preliminary injunction.

       In short, Plaintiffs have not provided “specific facts

. . . [that] clearly show that immediate and irreparable

injury, loss, or damage will result to the movant before the

adverse party can be heard in opposition.” Fed. R. Civ. P.

65(b)(1)(A).      The    Court   is   mindful     that    “‘[a]n   ex   parte

temporary restraining order is an extreme remedy to be used

only with the utmost caution,’ and the Court is unwilling to

permit    use    of     this   extreme    remedy    in    light    of   these


                                      7
deficiencies.” Thomas-McDonald v. Shinseki, No. CV 113-050,

2013 WL 12121316, at *1 (S.D. Ga. Apr. 3, 2013)(quoting Levine

v.    Comcoa    Ltd.,    70   F.3d   1191,   1194   (11th      Cir.   1995)).

Therefore, the Motion is denied to the extent it seeks a

temporary restraining order.

       However, to the extent the Motion requests a preliminary

injunction, the Court refers the Motion to Magistrate Judge

Julie S. Sneed, pursuant to 28 U.S.C. § 636(b)(1)(B), for an

evidentiary       hearing      and    issuance      of    a     Report    and

Recommendation. The parties will be able to raise their

arguments concerning the propriety of preliminary injunctive

relief at the hearing on that Motion.

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:

(1)    Plaintiffs       Wade Steven Gardner,        Mary Joyce Stevens,

       Randy Whittaker, Phil Walters, Ken Daniel, and Veterans

       Monuments    of     America,    Inc.’s    Motion       for   Temporary

       Restraining Order and Preliminary Injunction (Doc. # 3)

       is DENIED to the extent it seeks a temporary restraining

       order.

(2)    To the extent it seeks a preliminary injunction, the

       Motion is referred to the Honorable Julie S. Sneed,

       United States Magistrate Judge, pursuant to 28 U.S.C. §


                                      8
    636(b)(1)(B),   for   an   evidentiary   hearing   and   the

    issuance of a Report and Recommendation.

    DONE and ORDERED in Chambers in Tampa, Florida, this

20th day of November, 2018.




                               9
